5 F.3d 1012
Kimberly Marie SNAWDER, Plaintiff-Appellant,v.Stuart P. COHEN, M.D., Defendant-Appellee.
No. 92-6593.
United States Court of Appeals,Sixth Circuit.
Argued Sept. 21, 1993.Decided Oct. 4, 1993.

John M. Mayer, Jr.  (argued and briefed), Hanger, Engebretson, Mayer & Vogt, Clarksville, IN, for plaintiff-appellant.
Gerald R. Toner (argued and briefed), O'Bryan & Brown, Louisville, KY, for defendant-appellee.
Before:  KENNEDY and RYAN, Circuit Judges, and BROWN, Senior Circuit Judge.
RYAN, Circuit Judge.


1
Kimberly Snawder alleges in this products liability action that she sustained injuries as a result of an oral poliomyelitis vaccine that she received in the early 1970s.  She appeals from a grant of summary judgment in favor of defendant Stuart P. Cohen, M.D., and argues only that summary judgment was inappropriate because Kentucky law does not in all cases require a plaintiff to produce expert witness testimony in order to prove a lack of informed consent.


2
Because we agree with the lower court that, in this case, expert witness testimony was required, we AFFIRM the district court's judgment for the reasons set out in its comprehensive, carefully analyzed, and well-articulated opinion.  Snawder v. Cohen, 804 F. Supp. 910 (W.D.Ky.1992).